NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 22 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
PETER LANO; et al.,                              No. 13-56528

              Plaintiffs - Appellants,           D.C. No. 2:13-cv-01718-PA-JCG

 v.
                                                 MEMORANDUM*
CARNIVAL CORPORATION, and/or
its/their subsidiaries, related corporations,
agents/servants, and employees; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted October 19, 2015**
                               Pasadena, California

Before: IKUTA and OWENS, Circuit Judges and SESSIONS,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
      Plaintiff-appellants Peter Lano, Nancy Lano, David Philbin, Michelle

Philbin, Jonathan Philbin, Michael Philbin, and Michelle Goncalves (“plaintiffs”)

appeal the district court’s grant of summary judgment in favor of defendants

Carnival Corp., Carnival PLC, and Futura Cruises, Inc. (collectively “Carnival”).

We have jurisdiction pursuant to 28 U.S.C. § 1291.

      The Princess Passage Contract applies to passengers on the “Cruise,” which

is defined to include “any activities, shore excursions, tours, or shoreside facilities

related to or offered during the Cruise.” There is no genuine dispute that swimming

on Grand Turk Island was an “activit[y]... related to... the Cruise.” While other

provisions in the Passage Contract limit the Carrier’s liability for onshore

activities, those provisions do not limit the scope of the contract’s limitations

provision.1 The Passage Contract therefore applies to the plaintiffs’ injuries.

      Because the parties do not dispute that Princess is a subsidiary of Carnival,

Carnival meets the definition of “Carrier” in the Passage Contract. Therefore, the

Passage Contract’s requirement that any lawsuit against the “Carrier” be brought

within one year is applicable to plaintiffs’ suit. See 46 U.S.C. § 30508(b)(2).



      1
        Even if we found the reasoning in Rams v. Royal Caribbean Cruise Lines,
Inc. to be persuasive, the contract at issue in that case applied only to “persons
travelling under this ticket.” 17 F.3d 11, 13 (1st Cir. 1994). Because the Passage
Contract does not contain such language, Rams is not applicable here.

                                           2
      The Passage Contract is binding on the plaintiffs because its terms were

reasonably communicated to them. The plaintiffs received copies of the Passage

Contract in their pre-cruise packets, and could have read it at their leisure after the

cruise. The plaintiffs also had various incentives to study the Passage Contract

(e.g., to assess potential claims against Princess). Moreover, the operative

provisions do not contain an opaque reference to an obscure body of law. Cf.

Wallis v. Princess Cruises, Inc., 306 F.3d 827, 835–36 (9th Cir. 2002). Because the

plaintiffs were able to become meaningfully informed of the terms of the ticket, it

is irrelevant whether they actually read or understood it. See Oltman v. Holland

Am. Line, Inc., 538 F.3d 1271, 1277 (9th Cir. 2008).

      The district court properly entered summary judgment in favor of Carnival

because the plaintiffs failed to file suit within the one year limitations period

applicable to their claims under the Passage Contract.

AFFIRMED.




                                           3